Citation Nr: 1703929	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy as secondary to service connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

Additional evidence, to include various private treatment records and an August 2012 VA Disability Benefits Questionnaire (DBQ) report, were added to the record after the issuance of the December 2009 statement of the case.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) of his newly received evidence in a December 2016 submission.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such newly received evidence. 


FINDINGS OF FACT

1.  For the appeal period prior to August 8, 2012, the Veteran's coronary artery disease required the use of the medication, had an estimated metabolic equivalent (METs) of 6 and left ventricular ejection fraction of 62 percent but was not productive of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent

2.  For the appeal period beginning on August 8, 2012, the Veteran's coronary artery disease required the use of medication and had an estimated METs of at least 3 but no greater than 5 that resulted in dyspnea and fatigue but was not productive of chronic congestive heart failure, a workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.
3.  Resolving all reasonable doubt in favor of the Veteran, his right lower extremity peripheral neuropathy was caused or aggravated by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  For the appeal period prior to August 8, 2012, the criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  For the appeal beginning on August 8, 2012, the criteria for an initial 60 percent rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

3.  Right lower extremity peripheral neuropathy was caused by the service-connected was caused by the service-connected diabetes mellitus, type II.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

As the Board's decision to grant service connection for right lower extremity peripheral neuropathy herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

With respect to the propriety of the assigned rating for the service-connected coronary artery disease, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required as the purpose that the notice is intended to serve has been fulfilled.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records as well as VA examination reports have been obtained and considered.  An April 2009 response from the Social Security Administration indicates that there were no medical records related to the Veteran as he had not filed for disability.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations, to include those conducted in October 2007, July 2011 and August 2012, to determine the severity of his coronary artery disease.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected coronary artery disease, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his coronary artery disease had worsened in severity since the last VA examinations.  Rather, with respect to such claim, they argue that the evidence reveals that this disability have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher Rating for Coronary Artery Disease

The Veteran contends that the severity of his ishemic heart disease warrants a higher rating.  In its December 2016 Informal Hearing Presentation, the Veteran's representative argued that the clinical findings documented in the August 2012 DBQ report warranted a higher rating. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Under Diagnostic Code 7005, a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 7005. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

An October 2007 VA treatment note reflects the Veteran's complaints of dyspnea on exertion with stairs as well as when taking walks with his wife for exercise.

An October 2007 VA general medicine examination report reflects the Veteran's reports of angina-like chest pain on an average of once a month, that the last such episode in October 2007, that these episodes lasted two to five minutes and that such symptoms were associated with shortness of breath and sweating.  He reported that he took a sublingual nitroglycerin tablet during such episodes with improvement.  Frequent syncopal episodes, dizzy spells, palpitations, acute myocardial infarction, heart failure, arrhythmia, pacemaker and defibrillator placement were denied.  The Veteran was noted to have undergone nuclear perfusion testing in January 2007 that had revealed a large moderate to severe reversible anterior and atrioseptal perfusion defect and a large severe inferior and inferolateral perfusion defect.  Left ventricular ejection fracture was 62 percent.  The Veteran underwent cardiac catheterization in February 2007 which had revealed mild coronary artery disease and normal left ventricular systolic function. A February 2007 chest X-ray found the Veteran's heart size to be normal without infiltration.  Following physical examination, the examiner diagnosed coronary artery disease with stable angina.  The examiner noted that the estimated clinical METs was 6.

A July 2011 ishemic heart disease DBQ report indicated that the Veteran's treatment plan included taking continuous medication for his diagnosed coronary artery disease.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, a heart transplant, an implanted cardiac pacemaker, an implanted automatic implantable cardioverter defibrillator or congestive heart failure.  A May 2011 diagnostic exercise test had been conducted.  An estimated METs finding was not made.

An August 8, 2012 ischemic heart disease DBQ report indicated that the Veteran's treatment plan included taking continuous medication for his diagnosed coronary artery disease.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, a heart transplant, an implanted cardiac pacemaker, an implanted automatic implantable cardioverter defibrillator or congestive heart failure.  A May 2011 diagnostic exercise test had been conducted.
The provider indicated that exercise METs testing was not completed as it was not required as part of the Veteran's treatment plan.  The provider estimated the Veteran's METs to be at least 3 but no greater than 5 with dyspnea and fatigue.

For the appeal period prior to August 8, 2012, the record shows that the Veteran required the use of the medication for his coronary artery disease, that his estimated METs was 6 and that his left ventricular ejection fraction was 62 percent.  The record does not establish that there was a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating in excess of 30 percent for this period is therefore not warranted. 

For the appeal period beginning on August 8, 2012, the record shows that the Veteran required the use of the medication for his coronary artery disease and had an estimated METs of at least 3 but no greater than 5 that resulted in dyspnea and fatigue.  These findings warrant a 60 percent rating.  The record does not establish that there was chronic congestive heart failure, a workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Therefore, a rating in excess of 60 percent for this period is not warranted. 

The Board has considered whether a further staged rating under Hart and Fenderson, supra, is appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable throughout each stage of the appeal.  Therefore, assigning a further staged rating for this disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected coronary artery disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

For the foregoing reasons, the Board finds that a 60 percent rating for coronary artery disease beginning on August 8, 2012 is warranted.  A higher rating is not warranted for the Veteran's coronary artery disease.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R.       §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.   Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.   First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under such disability is currently evaluated.  The Veteran's assigned disability ratings contemplate the functional limitations caused by his heart disease, to include dyspnea and fatigue and the need for medication.  In this regard, while the Veteran has reported using medication for his coronary artery disease, he also reported dyspnea on exertion with stairs as well as when he took walks with his wife.  Moreover, the clinical measurements of ejection fractions and METs used by the rating criteria are measurements of symptoms such as dyspnea and fatigue.  There is no indication that such disability results in any additional symptomatology not contemplated by the rating criteria. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected coronary artery disease.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).   This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In the instant case, the Veteran has been awarded TDIU based upon his service-connected disabilities as of April 27, 2010.  As such, the issue of TDIU is moot with respect to the issue adjudicated herein as of April 27, 2010. 

Prior to April 27, 2010, the record does not show that the Veteran's coronary artery disease alone rendered him unemployable.  The Veteran reported that he had worked as a high school social studies teacher and that he ran a commercial carpet cleaning company before retiring in an October 2007 VA treatment note.  An October 2007 VA examiner found that the Veteran's medical problems were not likely preventing him from performing his daily routine activities and duties of sedentary jobs.  A June 2007 opinion from Dr. A.R. indicated that the Veteran was incapable of even "low stress" jobs due, at least in part, to his non-service connected knee disorder, a lumbar spine disorder, sleep apnea, chronic obstructive pulmonary disease and urinary frequency.  Therefore, further consideration of TDIU prior to April 27, 2010 is not necessary.


III.  Service Connection for Right Lower Extremity Peripheral Neuropathy

The Veteran asserts that his right lower extremity peripheral neuropathy was caused or aggravated by his service connected diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's right lower extremity peripheral neuropathy was caused by his service-connected diabetes mellitus, type II.  In this regard, a September 2009 VA treatment note indicates that the Veteran had been diagnosed with right lower extremity neuropathy.  In a May 2015 opinion, a private physician indicated that the Veteran's diabetes mellitus had resulted in peripheral neuropathy of the lower extremities.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).   There is no contrary opinion of record.  Moreover, while the Veteran denied tingling or numbness in his right lower extremity in an October 2007 VA general medicine examination report, he was subsequently diagnosed with right lower extremity peripheral neuropathy.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

The Board also finds that the Veteran has competently and credibly provided lay evidence regarding the onset of symptomatology later associated with his right lower extremity peripheral neuropathy, to include pain and numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the evidence regarding the relationship between the Veteran's right lower extremity peripheral neuropathy and his service-connected diabetes mellitus, type II, is at least in relative equipoise, and he has competently and credibly provided a lay account of the onset of symptoms associated with right lower extremity pain and numbness after service.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for right lower extremity peripheral neuropathy warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.














(CONTINUED ON NEXT PAGE)
ORDER

Prior to August 8, 2012, an initial rating in excess of 30 percent for coronary artery disease is denied.

Beginning on August 8, 2012, a rating of 60 percent for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus, type II is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


